Title: To James Madison from William Cooke, 2 November 1802 (Abstract)
From: Cooke, William
To: Madison, James


2 November 1802, Havana. In conformity with JM’s advice in his letter of 3 Feb., Cooke postponed going to Madrid and came to Havana to appeal his case, “in case it had been decided on, by the Tribunal … and to obtain Authentic transcripts of the whole process.” Was surprised to learn upon his arrival on 23 Oct. that the tribunal had done nothing and was never likely to do so as “it appears that the Creation of this Tribunal was to throw difficult points into perpetual Suspense.” His friends at Havana have advised him to obtain transcripts of the process, “to protest agst. the Tribunal for its unjust delay, & proceed immediately to the Court of Madrid” where his case would claim attention and he might obtain justice. Expects to have transcripts in a few days “which will be Authenticated in a most unquestionable manner,” and he will also take a great variety of letters “from influential Characters, to Persons in high Official situations in Madrid” to attest that his case is “unparalelld in point of Injustice, Cruelty, and Oppression, even among Spaniards.” Also has letters from many “highly respectable Characters” in South Carolina warmly soliciting Pinckney’s support. Requires nothing more of JM than an official letter requesting Pinckney to initiate the case at Madrid, which he asks JM to send “as early as possible.” “If I had not an idea of the Amiableness of your Private Character I should endeavour to soften you, by describing to you the inconceivable distress, and Misery that my family & self have experienced from … [the] Intendant General [at Havana]. But this, every one that has the Honor of knowing you, tells me, is absolutely unnecessary.” Hopes his standing and conduct in life entitle him to his country’s “sympathy and aid in a Case, so unmerited, and so Calculated to destroy.” Does not wish to boast, but states that during the Revolution he rescued from British condemnation and confiscation more than a half-million dollars of American property. “[This] fact can be attested by a great number of Merchants of the first Respectability in America, and the favor now solicited is the first I have ever asked of my country.… Ruin is staring myself and family in the face, from Acts, Outrages, and violations that would darken the character of the most abandon’d Savage.” Does not mean this comment as a reflection on the Spanish nation, because “there are many among them, that are real Ornaments to Human Nature.”
 

   
   Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, 62B). 3 pp.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:438.



   
   See JM to Charles Pinckney, 22 Dec. 1802.


